Order filed December 12, 2013.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00779-CV
                                   ____________

                            JEFF OLLEY, Appellant

                                         V.

    HVM, L.L.C., IN ITS CAPACITY AS MANAGER OF THE HOTEL
      COMMONLY KNOWN AS THE EXTENDED STAY AMERICA -
      HOUSTON - KATY FREEWAY/ENERGY CORRIDOR, Appellees


             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1033532

                                     ORDER

      On October 22, 2013, appellant, who is appearing pro se, filed a timely
motion in this court challenging the trial court’s ruling sustaining a contest to his
affidavit of indigence. See Tex. R. App. P. 20.1(j)(1), (2). When a motion to
review the trial court’s ruling on indigence is filed, the trial court clerk and the
court reporter must prepare, certify, and file the record of the hearing on the
contest to the claim of indigence within three days after the motion is filed. See
Tex. R. App. P. 20.1(j)(3). On September 19, 2013, the trial court clerk timely filed
a partial clerk’s record containing the judgment, notice of appeal, county clerk’s
contest of the affidavit of indigence and the order sustaining the contest to
appellant’s affidavit of indigence. The partial clerk’s record reflects that a hearing
was held on the county clerk’s contest. No record of the hearing was filed.

      Under the unambiguous language of Rule 20.1(j), if the appellate court does
not deny a motion under Rule 20.1(j) within 10 days after the motion is filed, this
motion is granted by operation of law. Tex. R. App. P. 20.1(j)(4). Even if the trial
court clerk and the court reporter prepare, certify, and file the hearing record within
three days after the motion is filed, the appellate court has less than a week to
review the record and rule on the merits of the motion. If the trial court clerk and
the court reporter file the hearing record after this deadline but within 10 days after
the filing of the motion, this court has a very short time to rule on the merits. If the
court reporter does not file the hearing record within 10 days after the filing of the
motion, as in this case, this court has no ability to review the merits of the motion,
and the motion is granted by operation of law regardless of whether the motion has
merit. Tex. R. App. P. 20.1(j)(4).

      More than 10 days have passed since the motion was filed and appellant’s
motion was granted by operation of law. Accordingly, appellant may proceed on
appeal without the advance payment of costs. On November 13, 2013, the court
reporter filed the reporter’s record in this appeal.

      Therefore, we order the Harris County County Clerk to prepare, certify, and
file the appellate record without the advance payment of costs. See Tex. R. App. P.
20.1(k). The record will be due in this court 30 days from the date of this order.
PER CURIAM